Citation Nr: 1810596	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for right knee patellofemoral syndrome ("right knee disability"), currently evaluated as 10 percent disabling based on limitation of flexion, and 10 percent disabling based on instability. 

2.  Entitlement to an increased initial disability rating for left knee patellofemoral syndrome ("left knee disability") currently evaluated as 10 percent disabling based on limitation of flexion, and 10 percent disabling based on instability. 

3.  Entitlement to an initial compensable disability rating for status post middle finger sprain with periarticular osteoarthritis ("middle finger disability"). 

4.  Entitlement to an initial compensable disability rating for left foot hallux valgus with hammertoe of the second, third, fourth and fifth toes, status post stress fracture ("left foot disability"). 

5.  Entitlement to service connection for obstructive sleep apnea. 



REPRESENTATION

Appellant represented by:	Veterans for Foreign Wars


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2012.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a September 2016 rating decision, the RO assigned a separate 10 percent disability rating for the Veteran's service-connected left and right knee disabilities due to evidence of limitation of flexion in the left and right knees.  The assignment of the ratings did not represent a total grant of the benefits sought on appeal.  Thus, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to a compensable rating for left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS 

1.  Throughout the claim period, the Veteran's left and right knee disabilities have been manifested by painful motion when squatting, kneeling, walking, and running.  Flexion of both legs has been limited to 130 degrees, at worst.  Ankylosis, dislocated or removed cartilage, impairment of the tibia or fibula, and genu recurvatum have not been shown.  

2.  Throughout the claim period, the Veteran's left and right knee disabilities have manifested functional loss of extension due to pain. 

3.  The Veteran's left and right knee disabilities have been manifested by no more than slight instability prior to February 2, 2017 and no more than moderate instability thereafter. 

4.  Throughout the claim period, the Veteran's right middle finger disability has been manifested with a gap of 2 centimeters between the fingertip and the proximal transverse crease of the palm with the finger flexed.  Flexion of the right middle finger has been limited due to pain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for limitation of flexion of the right knee have been met throughout the entirety of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

2.  The criteria for a rating of 10 percent, but no higher, for limitation of flexion of the left knee have been met throughout the entirety of the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.

3.  The criteria for the assignment of a separate 10 percent rating, but no higher, for limitation of extension of the right knee have been met throughout the entirety of the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

4.  The criteria for the assignment of a separate 10 percent rating , but no higher, for limitation of extension of the left knee have been met throughout the entirety of the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5261.

5.  The criteria for a 10 percent rating, but no higher, for instability of the right knee were met, for the period prior to February 2, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

6.  Since February 2, 2017, the criteria for an increased rating of 20 percent, but no higher, for instability of the right knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

7.  The criteria for a 10 percent rating, but no higher, for instability of the right knee were met, for the period prior to February 2, 2017.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

8.  Since February 2, 2017, the criteria for an increased rating of 20 percent, but no higher, for instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

9.  The criteria for a 10 percent rating, but no higher, for limitation of motion of the right middle finger have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Generally, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016); 38 C.F.R. § 4.59.  In this case the VA examinations of record documented active range of motion of the relevant joints in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, et. al., Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815-25 (2005).  When evaluating range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of pathology present.  Id. at 1823.

Here, there is no indication that the structural integrity of the relevant joints is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the relevant joints using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of pathology, the absence of findings related to  range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

I. Knee Disabilities 

The Veteran asserts that his left and right knee disabilities are more severe than is reflected by the currently assigned disability ratings.  By way of history, the RO granted service connection for left and right knee disabilities in a March 2013 rating decision.  In its rating decision, the RO assigned a noncompensable rating for each knee under Diagnostic Code 5257: "Knee, other impairment."  In June 2014, the RO assigned a higher 10 percent rating for each knee under Diagnostic Code 5257, each effective October 22, 2012.  Most recently in a September 2016 rating decision,  the RO assigned separate 10 percent ratings effective July 15, 2015, under Diagnostic Code 5003-5260: "Arthritis"; and "leg, limitation of flexion of," for both knees.  

Diagnostic Code 5010 indicates that the disability should be rated like degenerative arthritis based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

Separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputations to be performed.  38 C.F.R. § 4.68.  As applicable here, amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.

Turning to the medical evidence of record, the Veteran was first afforded a VA knee examination in November 2012.  The examination report documented the Veteran's complaints of knee pain while running.  The Veteran then displayed the following measurements during range of motion testing: right knee flexion to 140 degrees or greater, right knee extension to 0 degrees, left knee flexion to 140 degrees or greater, and left knee extension to 0 degrees.  The examiner did not observe objective evidence of pain during the range of motion tests for either joint.  The Veteran performed repetitive use testing for each joint, demonstrating no change in limitation of motion.  There was no tenderness or pain to palpation in either knee, or both knees had normal strength (5/5).  Joint stability tests revealed normal results for anterior instability, posterior instability, and medial-lateral instability.  The examiner documented slight bilateral recurrent patellar subluxation/dislocation.  In addition, the examiner noted that the Veteran showed signs of a "very slight tracking" deficiency. 

In June 2016, the Veteran was afforded a second VA knee examination.  The examination report documented the Veteran's reports of "occasional locking with the right knee" and pain when kneeling or squatting and prolonged standing.  The Veteran indicated that he frequently takes Tylenol to alleviate knee pain.  The Veteran reported flare-ups lasting one to two days.  The Veteran then displayed the following measurements during range of motion testing: right knee flexion to 130 degrees, right knee extension to 0 degrees, left knee flexion to 130 degrees, and left knee extension to 0 degrees.  The examiner observed signs of bilateral pain during range of motion flexion tests.  There was no tenderness or pain to palpation in either knee, or both knees had normal strength (5/5).  Joint stability tests revealed a value of 1+ anterior instability bilaterally.  Posterior, medial, and lateral tests revealed normal results. 

In February 2017, the Veteran was afforded a third VA knee examination.  The examination report documented the Veteran's reports of daily bilateral knee pain, lasting five to six hours.  The Veteran assessed his knee pain as "seven to 10" on a scale from one to ten, ten being the value representing the most painful.  The Veteran then displayed the following measurements during range of motion testing: right knee flexion to 130 degrees, right knee extension to 0 degrees, left knee flexion to 130 degrees, and left knee extension to 0 degrees.  The examiner observed signs of bilateral pain during range of motion flexion and extension tests.  The Veteran stated that his knee pain limits his activities, to include kneeling, bending, standing, walking, and running.  There was no tenderness or pain to palpation in either knee, and both knees had normal strength (5/5).  Joint stability tests revealed a value of 1+ medial and lateral instability bilaterally.  Anterior and posterior tests revealed normal results.  The examiner observed evidence of pain on passive range of motion testing and when the joint is used in non-weightbearing. 

The first issue before the Board is whether the Veteran is entitled to a rating in excess of 10 percent for either joint due to limitation of motion, for which he currently is in receipt of a single 10 percent rating for each joint, effective July 15, 2015.  As detailed above, November 2012, June 2016, and February 2017 VA examination reports documented the Veteran's complaints of pain when kneeling as well as standing for prolonged periods.  Further, examination reports indicated that pain limits the Veteran's range of motion for both joints.  Additionally, in November 2017 testimony before the Board, the Veteran complained of painful motion in both knees, particularly with actions such as kneeling, squatting, walking, and running.  See e.g., November 2017 Hearing Transcript at 10.  Resolving reasonable doubt in the Veteran's favor, the Board finds that 10 percent ratings are warranted for both painful flexion and extension of each knee throughout the claim period, based on his reports of painful motion; see also 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260; Burton v. Shinseki, 25 Vet.  App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board does not, however, find that ratings in excess of 10 percent are warranted for either joint at any point during the claim period.  In that regard, the medical evidence of record reflects that bilateral knee flexion has been limited to 130 degrees, at worst, even following repetitive motion testing.  See June 2016 and February 2017 VA examinations.  Also, medical evidence of record reflects that extension of both of the Veteran's knees has been limited to 0 degrees, at worst, even following repetitive motion testing.  See id.  In other words, the medical evidence of record does not document limitation of flexion or extension of either leg that has approached the degree of limitation required for a compensable rating, let alone the degree required for ratings higher than the 10 percent disability ratings currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 30 degrees warrants a 20 percent rating) and 5261 (extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 15 degrees warrants a 20 percent rating).  

In finding that ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 and 5261, the Board has considered the Veteran's descriptions of his knee symptoms and the functional loss caused by those symptoms, including during flare ups.  Specifically, he has described stiffness and pain in both knees, particularly when performing actions such as kneeling, squatting, walking, and running.  He has also described additional limitation of motion following repetition and during flare-ups.  See 2017 VA examination.  However, the functional loss associated with the foregoing symptomatology was considered in awarding 10 percent ratings throughout the claim period in spite of the fact that flexion and extension of each of the Veteran's legs well exceeded the minimum limitation of motion requirement for that rating under Diagnostic Codes 5260 and 5261.

The remaining issue is whether the Veteran is entitled a disability rating in excess of 10 percent for instability throughout the claim period.  The February 2012 VA examination documented slight bilateral recurrent patellar subluxation/dislocation.  Also, the June 2016 VA examination report revealed a value of 1+ anterior instability bilaterally.  In addition, the February 2017 VA examination report noted a value of 1+ medial and lateral instability bilaterally.  More recently in November 2017, the Veteran's spouse testified that the Veteran "wobbles" or becomes "clumsy" due to his knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that 20 percent ratings are warranted for instability for both knee disabilities from February 2, 2017.  

Ratings higher than 10 percent prior to February 2, 2017 for instability are not warranted in this case because the evidence of record does not reflect that the symptoms more nearly approximated moderate severity.  Prior to February 2, 2017, the medical evidence documented only slight subluxation and minimal anterior instability.  As such, the record lacks evidence demonstrating more severe symptoms of instability prior to February 2, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings higher than 20 percent from February 2, 2017 for instability are not warranted in this case because the evidence of record does not reflect that the symptoms have more nearly approximated severe instability.  Since February 2, 2017, the medical evidence has shown objective evidence of lateral and medial instability, findings not shown previously.  However, the objective medical evidence did not demonstrate instability greater than a value of 1+.  Id.

The Board has also considered whether higher or additional, separate ratings could be assigned for the Veteran's right and left knee disabilities under diagnostic codes other than those detailed above.  However, it finds that higher or additional ratings are not warranted under the other potentially applicable codes at any point during the claim period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2017).  In that regard, the evidence, including the Veteran's own reports, does not document impairment of the tibia and fibula, genu recurvatum, or effusion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5262, 5263.  Additionally, although locking has been observed, the evidence does not document torn or removed cartilage in the Veteran's knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Furthermore, despite the limitation of motion and immobility associated with his left and right knee disabilities during flare-ups, the Veteran's symptomatology does not support a finding of ankylosis, as he still has some flexion and extension associated with his joints. 

II. Middle Finger Disability

The Veteran contends that a higher rating is warranted for his service-connected middle finger disability.  The Veteran's middle finger disability is currently rated as noncompensable under Diagnostic Code 5003-5229.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5229.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A maximum 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

The October 2012 VA examination documented a diagnosis of status post finger sprain.  But, the examiner did not observe any limitation of motion as it related to the middle finger. 

The June 2016 examination report does not reflect right middle finger with extension limited by more than 30 degrees.  The Veteran's middle finger presented a gap of 2 centimeters between the fingertip and the proximal transverse crease of the palm with the finger flexed.  The Veteran presented painful motion of the long finger, limiting his ability to tightly grip objects.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the middle finger disability throughout the claim period, based on his reports of painful motion of the finger.  See e.g., November 2017 Hearing Transcript at 16; see e.g., June 2016 VA Examination Report; see 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5229; Burton, 25 Vet. App. 1; DeLuca, 8 Vet. App. 202.  As a result, a 10 percent rating for the middle finger disability throughout the claim period is warranted.

A rating higher than 10 percent for the right middle finger disability is not warranted because a 10 percent rating is the highest available rating under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  In addition, June 2016 VA treatment records referred to radiographs that revealed involvement of one joint: "Post traumatic deformity of the third proximal interphalangeal joint."  As such, a higher rating would also not be warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


ORDER

A rating of 10 percent, but no higher, for limitation of flexion of the right knee is granted for the entirety of the appeal period.  A rating in excess of 10 percent for limitation of right knee flexion is denied.

A rating of 10 percent, but no higher, for limitation of flexion of the left knee is granted for the entirety of the appeal period.  A rating in excess of 10 percent for limitation of left knee flexion is denied.

A separate 10 percent rating for limitation of right knee extension is granted.

A separate 10 percent rating for limitation of left knee extension is granted.

A rating higher than 10 percent for right knee instability is denied, for the period prior to February 2, 2017.

An increased rating of 20 percent for right knee instability is granted, for the period since February 2, 2017.

A rating higher than 10 percent for left knee instability is denied, for the period prior to February 2, 2017.

An increased rating of 20 percent for left knee instability is granted, for the period since February 2, 2017.

An initial 10 percent rating for limitation of motion of the right middle finger is granted for the entirety of the appeal period.  


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's remaining claims.
I.  Obstructive Sleep Apnea 
 
In October 2012, the Veteran filed a claim of entitlement to service connection for obstructive sleep apnea which he asserts began during service.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  In this regard, service treatment records show that the Veteran complained of difficulty sleeping in August 2012.  Specifically, an August 2012 Report of Medical History documented the Veteran's reports of wheezing or problems with wheezing as well as ear, nose, or throat trouble.  Further, the Veteran explained that he occasionally stopped breathing at night and he was "mostly tired throughout the day."  The September 2012 separation medical examination report included an impression of mild/moderate sleep apnea.  

September 2017 private treatment records from Dr. W.D. documented a diagnosis of obstructive sleep apnea.  Correspondence dated later that month from the Ambulatory Sleep Clinic at Kaiser Permanente noted that results indicated that the Veteran was positive for obstructive sleep apnea and treatment with a medical device called CPAP had been recommended.  

At the November 2017 videoconference hearing, the Veteran testified that he experienced daytime sleepiness during service.  Also, the Veteran's spouse reported periodically observing the Veteran not breathing while asleep.   

In November 2017, the Veteran was afforded a VA examination.  The examiner acknowledged the September 2017 sleep study that verified a diagnosis of obstructive sleep apnea.  In addition, the VA examiner documented a diagnosis of obstructive sleep apnea.  However, the examiner did not observe any signs or symptoms of obstructive sleep apnea.  

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Here, the November 2017 VA examiner acknowledged the September 2017 diagnosis, but the examiner did not offer an opinion as to whether the Veteran's current condition is related to his military service.  Due to this deficiency, the VA examination is inadequate for rating purposes and a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

II. Left Foot Disability

The Veteran claims entitlement to an initial compensable disability rating for his left foot disability.  The Veteran's left foot disability is currently evaluated under Diagnostic Code 5284, which pertains to injuries of the foot not specifically considered by the other diagnostic codes pertaining to the feet.  When a condition is specifically listed in the Schedule, however, it may not be rated by analogy. See Copeland, 27 Vet. App. at 337.  

In October 2012, the Veteran was afforded a VA foot examination.  In regards to the left foot, the examination report documented diagnoses of hammer toes, hallux valgus, and status post stress fracture.  While the VA examiner verified a diagnosis of hallux valgus, the examiner did not otherwise evaluate the severity of the foot injury.  As such, an additional examination and opinion are needed.  See Barr. 21 Vet. App. at 311. 

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any outstanding VA treatment records dated since October 2012.  Ask the Veteran to identify and authorize VA to obtain any addition, relevant private treatment records or providers that treated his sleep apnea or foot disabilities.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his sleep apnea.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's sleep conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding excessive daytime sleepiness during service.  The examiner's attention is also directed to: (1) the October 2012 VA examination that did not verify a diagnosis of obstructive sleep apnea; (2)  private September 2017 sleep study that verified a diagnosis of obstructive sleep apnea; and (3) November 2017 VA examination that did not document symptoms of obstructive sleep apnea. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, October 2012) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  

3.  Schedule the Veteran for an examination by an appropriate medical professional to ascertain the severity of his left foot disability, to include hallux valgus with hammertoe of the second, third, fourth and fifth toes status post stress fracture.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  The examiner should identify all current left foot injuries found to be present.  For each disorder other than hallux valgus with hammertoe of the second, third, fourth and fifth toes status post stress fracture, including, but not limited to pes planus, metatarsalgia, hallux rigidus, and arthritis, the examiner should offer an opinion as to whether such is related to the Veteran's military service, or is caused or aggravated by his left foot disability.

(b)  The examiner should also address the current nature and severity of all manifestations of the Veteran's left foot disability.  The examiner should record the range of motion of the left and right foot observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

Please comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner also should comment upon the functional impairment resulting from the Veteran's left foot disability.   

All opinions expressed should be accompanied by supporting rationale.

4.  After the above development has been completed, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


